DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: 
a method for graphics rendering dynamic terrain areas in a gaming environment, the method comprising:  accessing, via a processor at runtime, a world level map of the gaming environment, wherein the world level map correlates each of multiple locations of the gaming environment with a corresponding dynamic terrain type;  determining, via the processor, for a given location within the gaming environment, a corresponding dynamic terrain type based on the world level map of the gaming environment;  storing for a later time, via the processor, where the given location is not proximate a virtual camera, record of marks left on a surface of the given location within the gaming environment by characters within the gaming environment;  updating, via the processor, where the given location within the gaming environment is subsequently determined to be proximate the virtual camera, a trail map of the given location within the gaming environment, wherein  the updating utilizes the stored record, and wherein the updating is based on the determined dynamic terrain type;  selecting, via the processor, where the given location within the gaming environment is subsequently determined to be proximate the virtual camera, for the given location within the gaming environment, a surface shader based on the determined dynamic terrain type; and rendering, via the processor, where the given location within the gaming environment is  subsequently determined to be proximate the virtual camera, the given location within the gaming environment with the selected surface shader, wherein the rendering includes a depiction of the trail map, and wherein the given location within the gaming environment is rendered with a first surface shader where the world level map specifies a first dynamic terrain type for the given location, and wherein the given location within the gaming environment is rendered with a second surface shader where the world level map specifies a second dynamic terrain type for the given location.  The closest prior art, a combination of Unreal Engine, Arendt, Boxer and Sommers, discloses a rendering a trail based upon location and terrain type.  The combination however, fails to disclose storing for a later time where the given location is not proximate a virtual camera, record of marks left on a surface of the given location within the gaming environment by characters within the gaming environment and updating where the given location within the gaming environment is subsequently determined to be proximate the virtual camera, a trail map of the given location within the gaming environment, wherein  the updating utilizes the stored record.  The prior art does not make any attempt to store a trail map when not visible and restoring the trail map when visible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715